Case 1:21-cv-00767-BMC Document 41 Filed 07/27/21 Page 1 of 1 PageID #: 2108




                                        STATE OF NEW YORK
                                 OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                     DIVISION OF SOCIAL JUSTICE
ATTORNEY GENERAL                                                                               LABOR BUREAU


                                           July 27, 2021

By ECF
The Honorable Brian M. Cogan
United States District Judge
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:     Amazon.com, Inc. v. New York State Attorney General, No. 1:21-cv-767

Dear Judge Cogan:

       I write on behalf of Defendant Attorney General of the State of New York (“OAG”)
regarding the above-captioned case. As the Court knows, after Defendants removed the OAG’s
State Action to the U.S. District Court for the Southern District of New York, Judge Rakoff
granted the OAG’s motion to remand. See ECF No. 23-1. Yesterday, Judge Rakoff issued an
opinion stating the reasons for the court’s decision to grant the OAG’s motion. The opinion is
attached here as Exhibit 1 for the Court’s reference.


                                                              Respectfully submitted,

                                                              /s/ Fiona J. Kaye
                                                              Fiona J. Kaye
                                                              Counsel for Defendant

cc:     All Counsel (by ECF)

Encl.




              28 LIBERTY ST., NEW YORK, NY 10005 ● PHONE (212) 416-8700 ● WWW.AG.NY.GOV
